                                          Case 5:16-cr-00519-LHK Document 414 Filed 08/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         UNITED STATES OF AMERICA,                            Case No. 16-CR-00519-LHK-1
                                  11
                                                            Plaintiff,                        ORDER GRANTING IN PART AND
                                  12                                                          DENYING IN PART DEFENDANT’S
                                                  v.
Northern District of California




                                                                                              MOTION TO STRIKE TESTIMONY OF
 United States District Court




                                  13                                                          AGENT MARCEAU
                                         JOHNNY RAY WOLFENBARGER,
                                  14                                                          Re: Dkt. No. 403
                                                            Defendant.
                                  15

                                  16
                                               On August 11, 2021, Defendant filed a Motion to Strike Testimony of Agent Marceau
                                  17
                                       Relying on Hearsay to Establish the Truth of the Matter Asserted; and In the Alternative, Proposed
                                  18
                                       Curative Instruction. ECF No. 403. Defendant asked the Court to strike Agent Marceau’s
                                  19
                                       testimony to the extent Agent Marceau “relied on [] third party statements [in certain chats in
                                  20
                                       Government Exhibit No. 3] to offer his opinion regarding what was actually occurring during the
                                  21
                                       chat.” Id. at 4.
                                  22
                                               In response, the Court proposed an instruction “Striking Limited Testimony re:
                                  23
                                       Government Exhibit No. 3” that would grant Defendant’s request in part. ECF No. 405. The
                                  24
                                       government filed a statement of no objection to this proposed instruction. ECF No. 408. However,
                                  25
                                       Defendant suggests adding the following underlined language to the Court’s proposed instruction:
                                  26
                                                          The Court has instructed you that any statements made by anyone other than
                                  27
                                                                                          1
                                  28   Case No. 16-CR-00519-LHK-1
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO STRIKE TESTIMONY
                                       OF AGENT MARCEAU
                                          Case 5:16-cr-00519-LHK Document 414 Filed 08/11/21 Page 2 of 3




                                               “jrwolfen02” in the chats in Government Exhibit Nos. 3, 5, 7, 8 and 12 are not offered to
                                   1
                                               prove the truth of the matter asserted in those statements.
                                   2
                                                       For this reason, I further instruct you that you may not consider testimony by Agent
                                   3           Marceau in which he relied on statements by anyone other than “jrwolfen02” to make
                                               factual assertions or offer factual opinions.
                                   4
                                                       As one example, as to the chat in Government Exhibit No. 3, I further instruct you
                                   5
                                               that the Court strikes, and the jury may not consider, Agent Marceau’s testimony that a
                                   6           speaker in the chat was a school-aged child based on that speaker’s discussion of going to a
                                               Christmas party at a school or that the speakers in the chat changed.
                                   7
                                       ECF No. 410 (Defendant’s emphasis in original).
                                   8
                                               Defendant’s proposed additional language is overbroad and unwarranted. Moreover, the
                                   9
                                       Court has not admitted the third-party statements at issue for the truth of the matters asserted
                                  10
                                       therein. See, e.g., Amended Order Granting in Part Government’s Motion to Admit Chat
                                  11
                                       Transcripts on Exhibit List, ECF No. 383 at 8–9 (analyzing uses of third-party chats). The Court
                                  12
Northern District of California
 United States District Court




                                       notes that even if the third-party statements had been admitted for their truth, many are not
                                  13
                                       hearsay. For example, Defendant manifested that he adopted or believed to be true many third-
                                  14
                                       party statements in all of the chats. Federal Rule of Evidence 801(d)(2)(B) provides that a
                                  15
                                       statement is “not hearsay” if it is “offered against an opposing party and[] is one the party
                                  16
                                       manifested that it adopted or believed to be true.”
                                  17
                                               Accordingly, the Court GRANTS IN PART and DENIES IN PART Defendant’s instant
                                  18
                                       motion, ECF No. 403. The Court will read the following instruction tomorrow morning. The Court
                                  19
                                       will neither include this instruction in the final jury instructions and nor give a copy of the
                                  20
                                       instruction to the jury in writing.
                                  21
                                       IT IS SO ORDERED.
                                  22

                                  23
                                       Dated: August 11, 2021
                                  24
                                                                                         _____________________________________
                                  25
                                                                                         LUCY H. KOH
                                  26                                                     United States District Judge

                                  27
                                                                                          2
                                  28   Case No. 16-CR-00519-LHK-1
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO STRIKE TESTIMONY
                                       OF AGENT MARCEAU
                                          Case 5:16-cr-00519-LHK Document 414 Filed 08/11/21 Page 3 of 3




                                   1                                          INSTRUCTION No. 21

                                   2              STRIKING LIMITED TESTIMONY RE: GOVERNMENT EXHIBIT No. 3

                                   3          The Court has instructed you that any statements made by anyone other than “jrwolfen02”

                                   4   in the chats in Government Exhibit Nos. 3, 5, 7, 8 and 12 are not offered to prove the truth of the

                                   5   matter asserted in those statements.

                                   6          As to the chat in Government Exhibit No. 3, I further instruct you that the Court strikes,

                                   7   and the jury may not consider, Agent Marceau’s testimony that a speaker in the chat was a school-

                                   8   aged child based on that speaker’s discussion of going to a Christmas party at a school or that the

                                   9   speakers in the chat changed.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         3
                                  28   Case No. 16-CR-00519-LHK-1
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO STRIKE TESTIMONY
                                       OF AGENT MARCEAU
